Citation Nr: 0115688	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-03 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under the provisions of 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran's mother

ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The evidence of record indicates that the veteran had various 
periods of inactive duty training (IDT) and active duty for 
training (ADT) in the Texas Army National Guard (ANG) from 
September 15, 1992 to April 1, 1994; he was on civilian break 
status from April 2, 1994 to May 12, 1995; thereafter, he 
performed ADT from October 2, 1995 to February 1, 1996; he 
was discharged from the ANG and as a Reserve of the Army, 
effective April 29, 1998 (honorable).  Of record is an 
official Report of Casualty (DD Form 1300) which indicates 
that he served on active duty in the U.S. Army from November 
21, 1997 until his death in October [redacted], 1998.

This appeal arises from a May 1999 determination by the 
Department of Veterans Affairs (VA) Waco Regional Office (RO) 
which held that service connection for the veteran's cause of 
death could not be granted, and that basic eligibility to DEA 
under Title 38 U.S.C. chapter 35 had not been established.

The appellant, the deceased veteran's surviving spouse, filed 
an application for Dependency and Indemnity Compensation 
(DIC) (VA Form 21-534) in November 1998, claiming benefits 
for herself and B.W.P., the natural son of herself and the 
veteran.  The status of the remaining two dependent sons of 
the veteran, S.W.P., Jr. and N.A.P., is the subject of an 
Order of the District Court for the 305th Judicial District, 
Dallas, Texas, which assigns the exclusive right, duty and 
power to represent them in legal actions to two Joint 
Managing Conservators, one of whom is the veteran's mother, 
who also filed an application for DIC in November 1998, on 
behalf of the children for whom she was a Joint Conservator.  
Both claims were denied by the RO in May 1999, which found 
that the veteran's death in October 1998 was due to an 
accidental drug overdose, the result of his own willful 
misconduct.  Based on that finding, service connection for 
cause of death was denied, necessarily resulting in the 
denial of both DIC and the chapter 35 educational benefits 
claimed.  Both the appellant and the veteran's mother filed 
timely notices of disagreement from this decision.  However, 
only the appellant filed a timely substantive appeal.  The 
veteran's mother later appeared at a hearing before a 
Decision Review Officer (DRO) at the RO and reopened the 
claim on behalf of the children for whom she was a Joint 
Conservator.  In January 2001, she was provided with a copy 
of the December 2000 DRO decision, continuing the RO's 
earlier denial of benefits and advising her of her appellate 
rights.

The Board emphasizes that notwithstanding an apparently 
identical factual framework, this decision disposes solely of 
the appellant's pending claim on behalf of herself and 
B.W.P., and does not foreclose the exercise of any appellate 
rights to which any other claimant through the veteran may be 
entitled.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of this appeal has been obtained by the RO.

2.  On October [redacted], 1998, the veteran self-administered 
illegal drugs, including heroin and cocaine, resulting in 
acute mixed drug intoxication (an overdose), which was the 
proximate and immediate cause of his death.

3. The veteran's death was proximately caused by his engaging 
in a course of action involving conscious wrongdoing and 
known prohibited action, with wanton and reckless disregard 
for its probable consequences, i.e., the knowing and 
continuing use of illegal drugs.  

4.  The veteran's death was found to be accidental, and not 
the result of any suicidal intention.


CONCLUSIONS OF LAW

1.  The veteran's death on active duty was the direct and 
proximate result of his own willful misconduct and abuse of 
narcotic drugs, and service connection for the cause of death 
is not established.  38 U.S.C.A. §§ 105, 1110 (West 1991); 38 
C.F.R. §§ 3.1(d), 3.301 (2000).

2.  There is no legal basis for entitlement to DEA under 38 
U.S.C. chapter 35.  38 U.S.C.A. §§ 3501, 3510 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.807 (2000); Sabonis v. Brown, 6 
Vet.App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the claim, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA) became 
law in November 2000, Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126), 
substantially modifying the circumstances under which VA has 
a duty to assist claimants, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA (to be codified at 38 U.S.C. § 5103-5103A)).  After 
receiving an application for benefits, VA is required to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  

The Board has reviewed the appellant's claim in light of 
VCAA, and concludes that the RO substantially complied with 
these requirements.  A significant body of lay, forensic and 
medical evidence was developed, and the RO's statement of the 
case and supplemental statements of the case clarified what 
evidence would be required to establish entitlement to 
service connection for the cause of the veteran's death and, 
consequently, for DEA under chapter 35 of Title 38 U.S. Code.  
The appellant and her representative responded to the RO 
communications with additional medical evidence, testimony 
and argument, curing (or rendering harmless) any potential 
earlier omissions by the RO.  See Bernard v. Brown, 4 
Vet.App. 384, 393-94 (1993); V.A. O.G.C. Prec. 16-92, para. 
16 (57 Fed. Reg. 49,747 (1992)) (if the appellant has raised 
an argument or asserted the applicability of a law or Court 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised).

Accordingly, notwithstanding the lack of final VA regulations 
interpreting the VCAA at this juncture, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, that the appellant will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record, and that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

Service Connection for Cause of Death

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in line of duty in 
active military, naval or air service, or for aggravation in 
the line of duty of preexisting injuries or diseases, but no 
compensation shall be paid if the disability is the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110 (West 1991).  DIC is payable only 
to dependents of veterans who die from a "service-
connected" cause, as determined under the criteria 
established in Title 38 of U.S. Code, chapter 11.  
38 U.S.C.A. § 1310 (West 1991).  

The evidence of record includes investigative reports from 
the Tarrant County, Texas, Sheriff's Department and Office of 
Chief Medical Examiner of Tarrant County, an autopsy 
performed by the medical examiner, a psychological autopsy 
performed by a U.S. Army psychiatrist at Fort Hood, Texas, 
and a line of duty/misconduct investigation conducted by the 
Commander, III Corps and Fort Hood.  Collectively, these 
indicate that the veteran was on active duty with 
Headquarters & Headquarters Company, 1st Battalion, 66th 
Armored Regiment of the 4th Infantry Division (Mechanized), 
stationed at Fort Hood.  On October [redacted], 1998, he returned to 
his parent's residence after duty and then left again for a 
short period.  When he returned, the appellant and others 
reported that he appeared to be under the influence of drugs.  
At or near midnight, the veteran advised the appellant to go 
to bed and stated that he would join her after a bath.  The 
appellant awoke about 4:00 a.m. on October [redacted], 1998, and 
found the veteran lying in the bathtub, unresponsive, with 
syringes and other apparent drug paraphernalia nearby.  She 
summoned neighbors and called emergency services, but the 
veteran could not be revived.  

The medical examiner's tests of paraphernalia found at the 
scene of death revealed cocaine and heroin residue, and the 
autopsy results indicated that the veteran died of acute 
mixed drug intoxication (heroin and cocaine).  The medical 
examiner's opinion was that the death was accidental.  The 
psychological autopsy noted that the veteran had a several-
year history of heroin abuse, but that there had been no 
prior suicide attempts, no communication of any suicidal 
intent, no indication that he "was suffering from a severe 
mental illness that would render him unable to appreciate the 
consequences of his drug use."  The army psychiatrist did 
advise that the veteran's judgment was likely impaired at the 
time of his death, but that this impairment would have been 
from the effects of heroin intoxication.  In accordance with 
Army regulations governing cases involving the death of a 
servicemember, the line of duty investigation expressed no 
final opinion and made no findings as to the veteran's line 
of duty status.  (See Army Regulation 600-8-1, para. 41-12; 
Memorandum for Commander, 1st Brigade, 4th Infantry Division, 
dated 22 January 1999.)  

In August 2000, appellant and the veteran's mother appeared 
at a hearing before a DRO at the RO.  His mother reported 
that he had been diagnosed with bipolar disorder at the age 
of 15 and medicated with Lithium, and that he had injured 
himself and others with a knife when in a manic stage of the 
condition.  She also indicated that he had been discharged 
from the Army National Guard due to his psychiatric illness.  
The appellant reported that the veteran had a habit of doing 
"strange things" and that he had sought psychiatric 
treatment while in service, but had been refused.  Both the 
appellant and the veteran's mother stated that they believed 
his overdose was accidental and not a suicide.  The appellant 
argued that because of the veteran's psychiatric condition, 
he was unable to form the intent required for willful 
misconduct, and that his death should therefore be classified 
as in line of duty and service connected.

Private medical records submitted by the veteran's mother 
following the hearing document his outpatient treatment and 
hospitalization for various psychiatric conditions dating to 
1988 (approximately age 14), including attention deficit 
hyperactivity disorder, bipolar disorder and substance abuse.  
Medication prescribed included Ritalin, Lithium and 
Desipramine.

The veteran's service medical records and certain of his 
personnel records from 1992 and 1993 are also contained 
within the claims file.  The available records demonstrate 
that the veteran knowingly concealed the existence of any 
psychiatric condition or treatment from military authorities.  
The veteran specifically denied any mental or psychiatric 
illness or treatment in medical history reports he prepared 
in September 1992, July 1993 and on two medical prescreening 
forms he completed in September 1992.  He apparently had some 
trouble with authority figures early in his first period of 
service, and was reportedly evaluated for preexisting mental 
health conditions.  However, his separation from ADT in 
February 1996 was based on his completion of required active 
service, and his separation from the Texas ANG in 1998 was 
characterized as honorable.  There is no evidence of any 
complaint of, or treatment for, a mental condition during his 
service.  

Despite the absence of service medical records from the 
period of active service in which the veteran died, the Board 
finds that there is no requirement to remand and request the 
records again, because no reasonable possibility exists that 
such assistance would aid in substantiating the appellant's 
claim.  See VCAA, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(a)(2)).  There is no indication 
that the veteran ever exhibited any suicidal tendencies or 
intent, and the veteran's prior history of concealing any 
psychiatric condition from military authorities, together 
with his reports to his wife that he never went to sick call 
or spoke with military health care personnel for psychiatric 
treatment, lead to the conclusion that the records would not 
be relevant to the determination of any issue on appeal.  Id; 
cf. Counts v. Brown, 6 Vet.App. 473, 476-477 (1994), citing 
Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992) (duty to 
assist is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim; this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim).

A death occurring during a period of active duty will be 
deemed to have been incurred in "line of duty" and not as a 
result of misconduct when the deceased was, at the time death 
occurred, in active military, naval, or air service, whether 
on active duty or on authorized leave, unless such injury or 
disease was a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.1(k),(m), 3.301(d) (2000); 
see also Daniels v. Brown, 9 Vet. App. 348, 351 (1996).  
Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Willful misconduct will not be determinative unless it is the 
proximate cause of the injury, disease, or death.  38 C.F.R. 
§ 3.1(n).  Isolated and infrequent drug use standing alone 
will not be characterized as willful misconduct.  However, 
where drugs are used to enjoy or experience their effects, 
and those effects result proximately and immediately in 
disability or death, such disability or death will be 
considered the result of the person's willful misconduct.  38 
C.F.R. § 3.301(c)(3) (2000).

Based on the record above, the Board concludes that clear and 
convincing evidence indicates the veteran's own accidental 
self-administration of an overdose of heroin and cocaine was 
the immediate and proximate cause of his death.  Moreover, 
there is no evidence to suggest that the veteran's death was 
the result of a suicide attempt, or that any mental illness 
or other impairment made him unable to recognize the illegal 
nature of his behavior.  Based on the same evidence, the 
Board finds that the veteran's actions constituted deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of the probable consequences.  Hence, the 
Board concludes that his death by acute mixed drug 
intoxication was a result of his own willful misconduct and 
that service connection for the cause of death may not be 
granted. 38 U.S.C.A. §§ 105, 1110, 1310 (West 1991); 38 
C.F.R. §§ 3.1, 3.301 (2000).

Entitlement to Dependents' Educational Assistance

With respect to the claim for DEA, the Board notes that only 
an "eligible person" may receive such assistance, and that 
such a person must be the child or surviving spouse of a 
person whose cause of death is service connected.  See 
38 U.S.C.A. § 3501, 3510 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.807 (2000).  Since service connection for the veteran's 
cause of death has been denied, no legal basis for 
entitlement to DEA exists and the claim must be denied.  See 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (in cases in 
which the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law).



	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DEA under the provisions of 38 U.S.C. chapter 
35 is denied.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

